BRIGHTMIRE, Judge,
dissenting.
The parties stipulated that after the woman wrecked her silver Mercedes, fixed it, and traded it in toward the purchase of a black Mercedes used by both parties as a family car, her interest in the silver Mercedes lost its identity as separate property and became an inextricable part of a jointly acquired asset worth about $12,000 at the time of the divorce. Thus it appears that the $6,000 awarded to the woman was an effort by the trial judge to equitably divide the single joint asset — the black Mercedes— and, apparently, he decided to divide it equally.2
As I see it, the trouble with the division is — and this is what the man complains of — the woman wound up getting 100 percent of the joint asset value because of the fact that he was given no credit for the value of the separate property he conveyed to her (his home and its contents) during the period of separation. There was at least a $6,000 equity in this property. Of course, the woman maintained that the house was a “gift,” but given the estrangement of the parties at the time of the conveyance it hardly seems likely that the man deeded the woman the house merely as a final burst of affection as he sailed off to a distant isle for a divorce. The more likely truth is, as the man maintains, that he conveyed the house and its contents to the woman as an effort to effect a property settlement.
Under all the circumstances of the case, I think it was quite inequitable for the court to ignore the earlier real estate conveyance as a part of the property division and to neglect to give the man credit for the $6,000 equity. If this had been done, the man would have received the black Mercedes and the woman would not have received a judgment for $6,000 against him.
I would, therefore, reverse the judgment below and enter one consistent with the preceding views.

. The assets held by the parties are as folllows:
Woman’s separate property:
(before marriage — all gifts from the man)
Silver Mercedes $12,000.00
$20 gold piece with diamond cluster 2,800.00
Bronze bracelet 555.00
Mink coat 2,569.85
7.5 carat marquise diamond 21,000,00
Subtotal: $38,924.85
(after marriage — gifts from the man)
Pyramid diamond ring $ 2,294.33
Fox fur 555.00
Total: $41,774.18
Man’s separate property:
(before marriage — gifts from the man’s aunt)
House $22,000
Furnishings 20,000
1969 Mercedes 600 Limousine 13,000
Cranberry Mercedes 14,000
Subtotal: $69,000
(after marriage — gifts from aunt)
1971 Porsche $ 7,000
Toyota jeep 6,000
Total: $82,000
The man’s undisputed testimony was that the Porsche and jeep were gifts to him from his aunt. He also said that the money from the subsequent sale of the Porsche was used by the parties to live on during the marriage, thus reducing his property to $75,000. The $82,000 total for the man’s property is further inflated since the woman valued the furniture at $0 and only received $6,000 from the sale of the house. The value of his property, therefore, would seem to be about $39,000.